DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claim 1 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A combination structure for a hose connected between an air compressor and a tire, … a sealant bottle .. the hose having a first end adapted to be connected to the outlet of the sealant bottle, and a second end being configured to be connected with the combination structure, the combination structure comprising: a cap, the cap defining an inner space and a threaded hole, the inner space opening out at one end and at an opposite end, the threaded hole cylindrical body and a connection stem defining therein a passage and extending from the cylindrical body, beyond the opening of the cap for connection with the second end of the hose, the cylindrical body defining an inner space therein and an annular groove at its outer surface, the inner space of the cylindrical body communicating with the passage of the connection stem and having a diameter greater than the passage of the connection stem, … a sealing ring …  a gasket, … and a plug, the plug being fitted in the cap and having a head and a column which has a diameter less than the head and extends from the head and is fitted with an-a sealing envelope and is inserted through the central opening of the gasket to enter the threaded hole of the cap; a spring, the spring being located between the head of the plug and the step of the core element; the spring normally forcing the sealing envelope to seal the central opening of the inwardly extending projection of the cap, … the head of the plug being formed with an annular protrusion, which is urged against by one end of the spring; the column defining at its outer surface a plurality of parallel troughs extending along a predetermined length, thus forming a plurality of ribs between the troughs, and having a cylindrical neck portion formed between the head and a location from which the troughs extend; the sealing envelope being fitted around the cylindrical neck portion of the plug and having an outer surface being tapered off to form as a conical surface being configured to be urged against an intersection of the conical surface of the cap and the annular peripheral surface of the cap; and a C-shaped ring, the C-shaped ring having two opposite tongues fitted in the cap, over the cylindrical body of the core element, around the connection stem, such that the two opposite tongues are snapped into the two through holes of the cap, so that the core element is firmly fixed to the cap.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1. 

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent Application Publication No. 2014/0326345 (Kuo), which discloses a connector structure. 
2.) U.S. Patent Application Publication No. 2016/0288434 (Eckhardt et al.), which discloses a sealing apparatus. 
3.) U.S. Patent Application Publication No. 2016/0311411 (Chou), which discloses an air compressor. 
4.) U.S. Patent Application Publication No. 2018/0029318 (Franklin), which discloses an inflation and sealing system. 
5.) U.S. Patent Application Publication No. 2019/0100062 (Kuo), which discloses a valve connector. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753